Citation Nr: 9919611	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-00 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Waiver of recovery of a Department of Veterans Affairs (VA) 
home loan debt, in the amount of $13,541.26, plus accrued 
interest.  

ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from February 
1985 to February 1989.   

In August 1991, a Department of Veterans Affairs (VA) direct 
loan post-foreclosure deficiency indebtedness was established 
jointly and severally against the appellant and his ex-spouse 
in the amount of $13,541.26, plus accrued interest.  The 
appellant and his ex-spouse were legally divorced in July 
1992.  In March 1995, the appellant filed a request for a 
waiver of his debt.  It must be noted that the decision on 
waiver rendered herein has no force or effect on the debt 
owed by the appellant's spouse to the VA, and should not be 
construed as a waiver of any portion of her indebtedness.  
38 C.F.R. § 1.964(b) (1998).  There is no information as to 
what efforts have been made to pursue collection from the 
appellant's spouse of her VA direct loan deficiency 
indebtedness. 

When this matter was last before the Board of Veterans' 
Appeals (the Board) in October 1997, it was remanded to the 
Committee on Waivers and Compromises (the Committee) of the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO) for further development and the adjudication of a 
perceived issue of the validity of the VA direct loan post-
foreclosure deficiency indebtedness.  Pursuant to that 
remand, in January 1999, the RO obtained an opinion from VA 
Regional Counsel, that indicated that the debt had been 
properly created and was valid.  The RO issued a supplemental 
statement of the case reflecting that decision, together with 
a copy of the VA Counsel opinion.  The veteran was requested 
to submit an "argument of substantive appeal," if he did 
not agree with the decision.  Given the appellant's failure 
to respond, the Board finds that the issue of validity of the 
creation of the debt has not been perfected for appeal.  
Consequently, the Board will limit consideration on appeal to 
the issue of waiver as noted on the initial page of this 
decision.  

Finally, the Board notes that in April 1999 and May 1999, a 
veteran's service organization, Disabled American Veterans, 
submitted written argument on the appellant's behalf in this 
matter.  Although there is no indication in the VA loan file 
of the veteran's appointment of a representative in this 
appeal, the Board has duly considered those arguments made in 
the advancement of the appellant's waiver request.  
38 U.S.C.A. § 5107 (West 1991). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  In September 1989, the appellant and his ex-spouse 
purchased directly from VA a home for $28,000, utilizing a 
seller-financed direct loan from VA in the same amount, 
represented by their execution of a promissory note in the 
amount of the loan that was in turn secured by a Deed of 
Trust mortgage lien on the subject property purchased.  

3.  The appellant and his ex-spouse defaulted on the VA 
direct home loan in August 1990; a subsequent foreclosure in 
August 1991 resulted in a sale to a third party, and a 
deficiency indebtedness owed jointly and severally by the 
appellant and his ex-spouse in the amount of $13,541.26, 
which constitutes an indebtedness to VA.  

4.  The appellant was not without fault in the creation of 
the loan guaranty indebtedness.  The appellant's fault was 
mitigated by a separation from his ex-spouse that had 
occurred contemporaneous with the default and foreclosure.  

5.  The appellant's income, with consideration of the costs 
of life's basic necessities, is sufficient to permit 
repayment of the one-half of the loan guaranty indebtedness 
not waived herein, without resulting in undue financial 
hardship, and repayment of this portion of the indebtedness 
would not be inequitable.  


CONCLUSIONS OF LAW

1. Following default on the direct VA loan, there was a loss 
of the property which constituted the security for the loan 
and a loss by VA on the loan itself.  38 U.S.C.A. §§ 5107(a), 
5302 (West 1991); 38 C.F.R. § 1.964(a) (1998).

2.  A partial waiver of the appellant's resulting deficiency 
indebtedness to VA in the amount of $ 6,770.63, plus accrued 
interest, is consistent with the principles of equity and good 
conscience,.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (1997).  

3.  Recovery of the remainder of the appellant's resulting 
indebtedness to VA, in the amount of $ 6770.63, plus accrued 
interest, does not violate the principles of equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the appellant's claim with respect to 
waiver, is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is not 
inherently implausible.  The Board is also satisfied that all 
relevant facts have been properly developed.  There is no 
indication that there are other records pertinent to the 
appellant's claim for a waiver which have not been obtained.  
Consequently, no further assistance to the appellant is 
required to comply with the duty to assist the appellant 
mandated by 38 U.S.C.A. § 5107(a). 

Factual Background

The documentary evidence before the Board supports the 
following factual summary:

In September 1989, the appellant and his ex-spouse purchased a 
home from the VA located in Corpus Christi, Texas, for 
$28,000.  The purchase was financed by a 9.5 percent "take-
back" mortgage loan obtained directly from VA, in the amount 
of $28,000.  The appellant and his spouse expended less than 
$1,000 in the transaction.  The loan was represented by a 
standard promissory note payable to VA and executed by the 
appellant and his ex-spouse.  The note was in turn secured by 
a Deed of Trust mortgage lien on the subject property 
purchased.  The monthly payments on the note for principle and 
interest totaled $235.44.  

In qualifying for the loan, the appellant reported employment 
as an air conditioning installation helper, with a monthly 
income of $1,127.  His ex-spouse reported employment as a 
receptionist in a car rental agency, with a monthly income of 
$914.  In September 1989, VA recommended approval of the 
application based on their combined reported income.  

The first uncured default on the VA loan occurred with the 
payment that was due on August 1, 1990.  A VA loan service 
report (VA Form 26-6808) indicates that the appellant and his 
ex-spouse had been contacted immediately after the default by 
a VA Loan Servicing Representative, and that the 
representative was informed that the cause of the default and 
loan delinquency was due to the fact that the appellant's ex-
spouse had been out of work due to a pregnancy.  The VA was 
also told that the loan would be made current by the end of 
August.  By March 1991, the appellant or his ex-spouse had 
not contacted the VA and the foreclosure of the loan was 
instituted.  

In April 1991, the VA Loan Servicing Representative directed 
a letter to the appellant at the property address, and stated 
that if full payment of the total delinquent amount of 
$1,808.22 was not received by May 15, 1991, the loan would 
immediately be referred to attorneys for foreclosure.  

From June 1991 through August 1991, attorneys for the VA 
carried out the requisite advertising and notice procedures 
for the purpose of conducting a foreclosure of the Deed of 
Trust lien on the subject property.  Following the requisite 
notice and advertising requirements set out in the Deed of 
Trust, and required by Texas law, a foreclosure auction was 
conducted on August 6, 1991.  The VA was the successful 
bidder at the foreclosure sale for the highest bid of 
$17,186.87, and the subject property was conveyed to VA by 
Substitute Trustee's Deed, dated August 6, 1991.  At the time 
of the foreclosure, the total outstanding indebtedness owed 
by the appellant and his ex-spouse to VA was $30,638.59.  
After credit for the amount bid by VA at foreclosure, the 
deficiency indebtedness owed to VA by the appellant and his 
ex-spouse was computed to be $13,451.72.  

Following the incurrence of considerable costs for the 
extensive repair and the marketing of the subject property, 
in June 1992, VA resold the property for $25,705.00.  

In March 1995, the appellant submitted a request for a waiver 
of his VA direct loan post-foreclosure deficiency 
indebtedness.  In his request, he indicated that he was 
forced to "walk away" from the subject property and allow 
the loan to go into foreclosure because of personal family 
problems.  He explained that in 1990, his ex-spouse had 
become very neglectful and physically abusive of their two 
children.  He cited several examples of that neglect and 
abuse, and indicated that his only choice was to move with 
his children to Dallas where he could obtain help from his 
own family in raising his children.  He stated that he had no 
such family support in the Corpus Christi area, where the 
subject property was located.  The appellant further 
indicated that he had since divorced his ex-spouse and 
obtained custody of his children.  He submitted a copy of an 
"Agreed Decree of Divorce" and some of his children's 
medical records in support of that claim.  

In May 1995, the RO directed a letter to the appellant 
requesting that he submit additional documentation in support 
of his waiver request, including copies of his Federal tax 
returns for 1988 to 1994, a copy of any current lease or 
purchase agreement for his current residence, a copy of a 
complete divorce decree from his ex-spouse, a marriage 
certificate to his current spouse, and medical statements 
concerning treatment of his children for injuries due to 
abuse.  In May 1995, the appellant submitted the requested 
documents.  

In September 1995, the appellant's ex-spouse submitted a 
sworn statement in support of the appellant's request for a 
waiver.  In that letter, she indicated that it was her 
actions that caused the indebtedness to VA.  She stated that 
she had quit her full time job at the car rental agency in 
June of 1990, shortly after the birth of their second child, 
in order to attend college.  She stated that quitting her job 
after having their second child was not the main reason why 
the home was abandoned.  She admitted that it was her 
"drinking and irresponsible behavior, both as a spouse and a 
parent" that caused the default and foreclosure.  In the 
statement, the appellant's ex-spouse gave examples of her 
neglect and abuse of her children.  She noted that it was the 
appellant's decision to move to Dallas, where he had family 
support for the safety of the children.  She noted that in 
the end, she "did lose custody of the children, and was not 
considered a fit mother."  The appellant's ex-spouse also 
stated that in December 1989, the appellant had entered into 
a listing agreement and made attempts to sell the house 
through a real estate agent.  She noted that a few people 
came to look at the house, but that she and the appellant 
were unable to retain the home for sale because time and 
money were consumed in the divorce.  Finally, she stated that 
much has changed since that time, and that because of 
therapy, alcohol and drug rehabilitation, and parenting 
courses, she now considers herself credible enough to give 
full account of what had happened.  

Pursuant to his application for a waiver, the appellant has 
submitted financial status reports dated in April 1995 and 
January 1996.  In the reports, he noted that he was remarried 
and had three dependent children.  He noted employment as an 
air conditioning mechanic-technician, and that his current 
spouse worked as a dental assistant.  In the 1995 report, the 
combined total monthly net income of the appellant and his 
spouse were computed to be $2,338.82, while their monthly 
expenses were computed to be $1,825.00, leaving them a 
computed monthly balance of $513.82, after payment of 
expenses.  The appellant listed assets totaling $9,000, 
comprised of furniture and two automobiles.  Their debts 
totaled $21,775, including the loan guaranty indebtedness.  
They were noted to be past due on only one other debt, in the 
amount $30.   

In the January 1996 Financial Status Report, it was noted 
that the combined total monthly net income of the appellant 
and his spouse was $2,449.73, while their monthly expenses 
were listed to be $2,395.00, leaving them a listed monthly 
balance of $54.73, after payment of expenses.  

Pursuant to the Board's October 1997 remand in January 1999, 
the RO obtained an opinion from VA Regional Counsel, that 
indicated that the debt had been properly created and was 
valid.  In the opinion of Regional Counsel, the "Deed of 
Trust Note" and "Deed of Trust" executed by the appellant 
and his ex-spouse were valid instruments, and the foreclosure 
of the mortgage lien was presumed valid as a matter of Texas 
law, and since that presumption had not been rebutted, the 
debt is presumed valid.  

Criteria

The law and regulations authorize a waiver of collection of a 
loan guaranty indebtedness or a VA loan deficiency 
indebtedness that results from a loss of the property that 
constituted the security for a home loan guaranteed, insured, 
or made in accordance with Chapter 37 of the U.S. Code, where 
the debtor-veteran has been found to be free from an 
indication of fraud, misrepresentation, or bad faith, and both 
of the following factors are found to exist:  (1) After 
default there was a loss of the property which constituted 
security for the loan, and (2) collection of the indebtedness 
would be against equity and good conscience.  38 U.S.C.A. 
§ 5302(b); 38 C.F.R. § 1.964(a).  

The standard "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:  (1) The 
fault of the debtor, (2) balancing of faults between the 
debtor and the VA, (3) undue hardship of collection on the 
debtor, (4) a defeat of the purpose of an existing benefit to 
the veteran, (5) the unjust enrichment of the veteran, and, 
(6) whether the veteran changed positions to his detriment in 
reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.965(a).  

Analysis

The RO found the appellant to be free from an indication of 
fraud, misrepresentation or bad faith, and the Board concurs 
with that preliminary finding.  In the evaluation of whether 
equity and good conscience necessitate a favorable waiver 
decision, the Board must consider all of the specifically 
enumerated elements applicable to a particular case.  However, 
the issues of fault, and whether the collection of the loan 
guaranty indebtedness would impose an undue financial hardship 
upon the appellant and his family, are more significant to the 
instant case.  Furthermore, although not an explicit element 
of equity and good conscience, the Board also looks to whether 
there were mitigating factors associated with the creation of 
the indebtedness.  

VA's working definition of "fault" is "[t]he commission or 
omission of an act that directly results in the creation of 
the debt."  (Veterans Benefits Administration Circular 20-90-
5, February 12, 1990)  Fault should initially be considered 
relative to the degree of control the appellant had over 
circumstances leading to the foreclosure.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibilities to 
the Government.  The age, financial experience and education 
of the debtor should also be considered in these 
determinations.  

In the present case, the underlying reasons behind the 
appellant's relocation out of the subject property and 
subsequent divorce from his ex-spouse are well documented.  
The appellant's ex-spouse, herself, made significant 
admissions that are deemed credible, and specifically admitted 
that it was her behavior that led to the appellant's move out 
of the subject property with their children, and it was that 
move that precipitated the foreclosure.  Notwithstanding that 
admission, it is indisputable that the appellant was at all 
times in direct control of the subject property and debt 
obligation, just as his ex-spouse was.  He had executed a Deed 
of Trust Note only one year prior to the initial default, just 
as his ex-spouse had.  He agreed then to be jointly and 
severally liable for the VA loan obligation.  Regardless of 
the mitigating circumstances surrounding the initial default, 
it is clear that the appellant resided in the home at the time 
of that default.  Direct control being established, the 
appellant was required to take those actions expected of a 
person exercising a high degree of care with due regard for 
his contractual responsibility to the Government.  It would 
appear that the subject property simply became socially and 
emotionally inconvenient to the appellant.  It is clear that 
in leaving, the appellant exhibited a high degree of care for 
his responsibility to his children; however, the record 
discloses that he chose this path to the peril of his loan 
obligation.  Although a mortgage debtor is generally free to 
move out of a property used as security for the mortgage, when 
he or she does, and that move places the loan in obvious 
peril, that debtor must be prepared to sustain the 
consequences.  

In terms of mitigation, the Board recognizes that the 
appellant was experiencing severe family difficulties 
contemporaneous with the initial default and subsequent 
foreclosure.  The Board has no reason to doubt the sincerity 
of the appellant's beliefs and actions in the midst of the 
emotional upheaval he must have experienced at the time; the 
appellant, however, cannot expect to be totally absolved from 
a loan obligation simply because he met with such emotional 
difficulties.  It was the appellant's simple failure to make 
his monthly mortgage payments that directly resulted in the 
creation of the VA loan deficiency indebtedness, and by 
definition, and under all accepted criteria, the appellant 
must be considered at fault.  

In this instance, however, in terms of equity, the Board 
believes that the appellant's actions, surrounded by the 
circumstances of his separation and divorce can be viewed as 
mitigating factors.  On that basis, the Board may place the 
appellant and his ex-spouse in the same relative position vis 
a vis each other; for equitable purposes only, the Board may 
attribute one-half of the VA loan deficiency indebtedness 
exclusively to the appellant since both he and his ex-spouse 
had originally contracted for the loan together, but had 
thereafter gone their separate ways.  In the exceptional light 
of the mitigating circumstances outlined above, the Board 
believes that equity would be served by, in effect, severing 
the liabilities of the appellant and his ex-spouse in their 
loan obligation, and waiving at least one-half of the 
appellant's direct VA loan post-foreclosure indebtedness, 
while enforcing collection of the other half, namely 
$6,770.63, plus accrued interest, directly from him.  

Finally, it is incumbent upon the Board to analyze the 
financial data provided by the appellant and determine if 
collection of the loan guaranty indebtedness would seriously 
impair his ability to provide himself and his family with the 
basic necessities of life.  The Board is particularly mindful 
of the principle that the appellant is expected to accord a 
debt to the Government the same regard given to any other 
debt.  Furthermore, the proper analysis of undue hardship must 
take into consideration not only the appellant's present 
financial picture but also a realistic projection of his 
status in the foreseeable future.  The appellant and his 
current spouse are relatively young, with considerable work 
experience, and stable careers; They have proven themselves to 
be both flexible and resourceful.  The appellant and his 
spouse can reasonably expect to have many more years of 
substantially gainful employment.  

Although the appellant's two financial status reports reflect 
very divergent data in terms of the amount of the monthly 
surplus reported, based upon an average of the quoted monthly 
surpluses ranging from $50 to over $500, it is demonstrated 
that the appellant and his spouse likely have liquid assets 
currently available that would be able to cover the repayment 
of the appellant's total indebtedness over time.

Typically, loan guaranty debts are paid off over a five-year 
(60 month) period.  On that basis, providing the appellant 
with the benefit of the doubt in an assessment of his 
financial condition, a realistic projection of the appellant's 
foreseeable financial status is that he would be able to pay 
the entire debt over a five year period (approximately $200 
per month, excluding accrued interest).  With prudent 
budgeting the appellant would be able to repay the reduced 
amount of the VA indebtedness over time ($6,770.61, at 
approximately $120 per month over 60 months) without 
significantly impairing or curtailing funding for the basic 
necessities of life.  This is not to say that he and his 
family will not experience certain inconveniences as a result 
of the payment of the indebtedness to the Government.  
Obviously, additional finances would be beneficial to their 
quality of living.  There is no evidence, however, that they 
will be forced to endure a lack of food, clothing, warmth, or 
shelter as a result of the collection of the appellant's 
reduced indebtedness.

In conclusion, the RO has determined that the appellant was at 
fault in the creation of the VA direct loan deficiency 
indebtedness, and the Board has accepted and concurs with that 
finding.  The Board has determined, however, that there were 
significant and compelling mitigating circumstances 
surrounding that loss.  It must also be noted that the 
Government has incurred a significant loss in this 
transaction.  The Board has also considered the emotional 
climate in which the VA loan indebtedness was created.  
Finally, it has been determined that the appellant has the 
financial ability to pay a large portion, if not all of the VA 
direct loan deficiency indebtedness.  In summation, the 
preponderance of the evidence supports a finding that a 
collection of the reduced amount of $6,770.61, plus accrued 
interest, of this VA indebtedness would not be unduly 
favorable or adverse to either the Government or the 
appellant, nor would it violate the principles of "equity and 
good conscience."  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  
Accordingly, the prior decision of the RO is amended, and the 
appellant's request for a waiver is granted in part, in the 
amount of $6,770.61, plus accrued interest.


ORDER

Waiver of recovery of part of the appellant's direct VA loan 
post-foreclosure deficiency indebtedness in the amount of 
$6,770.63, plus accrued interest, is granted.  

Waiver of recovery of the remainder of the appellant's direct 
VA loan post-foreclosure deficiency indebtedness in the amount 
of $6,770.63, plus accrued interest, is denied.  




		
	THOMAS J. DANNAHER

	Member, Board of Veterans' Appeals



 

